UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 18, 2011 CROWN HOLDINGS, INC. (Exact name of registrant as specified in its charter) Pennsylvania 0-50189 75-3099507 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) One Crown Way, Philadelphia, PA 19154-4599 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code215-698-5100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) TABLE OF CONTENTS Item 2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION Item 9.01. FINANCIAL STATEMENTS AND EXHIBITS SIGNATURE INDEX TO EXHIBITS EX-99 PRESS RELEASE 2 Item 2.02. Results of Operations and Financial Condition On October 18, 2011, Crown Holdings, Inc. issued a press release announcing its earnings for the thirdquarterended September 30, 2011. A copy of the press release is attached hereto as Exhibit 99 and incorporated herein by reference. The information in this Report shall not be deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, (the "Exchange Act") or otherwise subject to the liability of that section, and shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01.Financial Statements and Exhibits (c) Exhibits. The following is furnished as an exhibit to this report. 99Crown Holdings, Inc. press release dated October 18, 2011. 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CROWN HOLDINGS, INC. By: /s/ Kevin C. Clothier Kevin C. Clothier Vice President and Corporate Controller Dated:October 18, 2011 4 INDEX TO EXHIBITS Exhibit Number Description Press release, dated October 18, 2011, issued by Crown Holdings, Inc. 5
